DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
   Applicant’s amendment filed 3/10/2022 is acknowledged. Claims 1-3 and 7-20 are pending. 
Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 7-12, 14-17 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically, the new ground of rejection as below reads the dividers (222) and not (228) to be the dividers as claimed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 7,8, 9, 10, 11, 12,14, 15, 16,17 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kuczek et al. (US 2017/0146305A).  Regarding claim 1, Kuczek discloses (figures 2b-2H and 3 and 4a,b)  a heat exchanger that has a header (216,316,416) adapted to be connected to and form part of or being integrally formed as a part of a heat exchanger, the heat exchanger having a heat exchanger body (206,306,406) with a plurality of discrete channels for a first fluid and a plurality of discrete channels for a second fluid, the header (216,316,416) having a first end having a round configuration being adapted to be connected to a circular pipe (220,420) and to form an inlet to, or an outlet from, the heat exchanger (first end is one end of 216 that is attached to section 208,220) and a second end (cross section shown in figure 2H, the end that is attached to the heat exchanger core 206) being adapted to be connected to or be integrally formed with the heat exchanger body and being provided with a plurality of discrete channels (232,234) wherein each discrete channel at the second end of the header (see figure 2H) is adapted to be individually connected to or integrally formed with one discrete channel of the plurality of the discrete channel for the first fluid in the heat exchanger body, wherein the header (216) is provided with a plurality of dividers (222) dividing one or more internal channels of the circular pipe into the plurality of discrete channels at the second end; and wherein all of the dividers (the dividers 222 that extend from the first end to the second end) extend from the second end to the first end and define a plurality of channel mouths at the first end, the channel mouths together forming the round configuration of the first end (see figure 2B).  Kuczek further discloses (figure 2H)  that the plurality of channels (232) at the second end of the header are configured in a line configuration in that, in a cross-section across the plurality of channels, the plurality of channels is sub-divided into a plurality of groups (a plurality of column of 232), each group (column) including a plurality of channels arranged along a line extending along a first direction across the cross section of the second end. (there are a plurality of column of channels shown in figure 2H and each column, there are a plurality of channels 232) 

Regarding claim 3, Kuczek discloses (see figures 2B-2H and figure  3) that any upstream channel, as seen in a main direction extending from the first end to the second end, is connected to one or more downstream channels in the main direction. Regarding claim 7, Kuczek discloses (figure 2H) that adjacent lines are along a second direction, transverse to the first direction (flow direction), separated a distance adapted to provide space for an intertwining of the line configured plurality of channels for the first fluid with a line configured plurality of channels for the second fluid. (channels (232) are spaced distance in a direction transverse to the flow direction so that channels 234 are located between the two adjacent channels 232).
Regarding claim 8, Kuczek discloses (figure 2H) that the plurality of discrete channels at the second end are provided in a grid having a rectangular configuration. 
Regarding clam 9, Kuczek discloses (figures 3 and 4) that the one or more dividers having longitudinal extensions along a main direction (flow direction) extending from the first end to the second end being at least two times a minimum cross-sectional dimension of respective one of the plurality of channels at the second end. Basing on the geometrical relationship between the length of the dividers and the width of the channels formed by two divider, shown in figures 3 or 4, the length of the divider is more than two time the width of the flow channel. 
Regarding claim 10, Kuczek discloses (figures 2-4) the heat exchanger comprising a central heat exchange body (206,306,406) with a plurality of discrete channels for a first fluid and a plurality of discrete channels for a second fluid. 
Regarding claim 11, Kuczek discloses (figures 5b- 5d) that the plurality of discrete channels (532,534) for the first fluid and the plurality of discrete channel for the second fluid are in the central heat exchange body arranged in a checkered pattern as seen in a cross section extending across the plurality of discrete channels in the central heat exchanger body. 
Regarding claim 12, Kuczek discloses (figure A shown below) a transition portion having a first outer portion in connection with the header forming a first fluid header for the first fluid, a second outer portion in connection with a further header forming a second fluid header for the second fluid, and an inner portion in connection with the central heat exchange body, wherein the first outer portion is provided with a plurality of channels for the first fluid forming the first fluid channels arranged in a line configuration (the fluid channels in the transition is aligned with the fluid channels formed in the header to receive the fluid from the header), wherein the second outer portion is provided with a plurality of channels for the second fluid forming second fluid channels arranged in a line configuration (the fluid channel in the second outer portion of the transition is aligned with the fluid channel formed in the second header to receive the second fluid), and wherein the inner portion is provided with the first fluid channel and the second fluid channel arranged in a checkered pattern. (see figure 5)

    PNG
    media_image1.png
    453
    1025
    media_image1.png
    Greyscale

Figure A: the modified figure corresponds to figure 2b with limitations shown

Regarding claim 14, Kuczek discloses (figure A) that the transition portion is integrally formed with the header and/or with the central heat exchanger body.  
Regarding claim 15, Kuczek discloses (figure 2 and A) that the central heat exchanger body (206); two transition portions, one at either end of the central heat exchanger body, and four headers at respective outer portion of the transition portions integrally formed into a single body.  (each transition is located at each opposite end of the central heat exchanger 206 to receive and exit the first and second fluid). 
Regarding claim 16, Kuczek discloses (figure A) that the transition portion is integrally formed with the header (216).
Regarding claim 17, Kuczek discloses (figure A) that the transition portion is integrally formed with both the header and the central heat exchanger body (206).
Regarding claim 20, Kuczek discloses (figures 2, 3 and 4) that the dividers (222, 422) extend from the second end to the first end, wherein each of the channel mouths formed at the first end is associated with a discrete channel extending through the header, wherein the discrete channels extending through the header form the plurality of discrete channels at the second end of the header. 

Allowable Subject Matter
Claims 2, 13 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose that at least a sub-set of the dividers extends, in a cross-section across the channel mouth, along a curved lines across the round configuration of the first end (claim 2) as well as the limitations claimed in claim 13. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO V DUONG whose telephone number is (571)272-4793. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Atkisson Jianying can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO V DUONG/Examiner, Art Unit 3763